DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are accepted in view of the Specification Amendment filed on 12/28/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brovold et al.  (U.S. Patent 6,595,068) in view of Yuli et al. (CN 103512806A) and Fischer et al. (PG-PUB 2019/0025172).
Considering claim 1, Brovold discloses a mechanical property testing machine for hollow cylinders comprising: 
-  an open container 50 on which the hollow cylinder 22 is placed Figure 1; Column 6, 51-55); 
-  an expanding cylindrical membrane 16 arranged inside the hollow cylinder 22 (Figure 1; Column 4, lines 48-64); 
-  a pressure unit 24 connected to the expanding cylindrical membrane 16, wherein the pressure unit 24 supplies a pressurized fluid to the expanding cylindrical membrane 16 (Column 4, lines 61-66; Column 5, lines 9-12); and 
-  a lubricant 30 is in the open container 50 (Column 5, lines 28-33, between expanding cylindrical membrane 16 and the hollow cylinder 22).
The invention by Brovold discloses a valve and a pressure sensor element, but fails to explicitly disclose that the valve and pressure sensor are arranged between a pressure source and the expanding cylindrical membrane.
However, Yuli teaches placing a valve 213 and a pressure sensor 212 external to a hollow concrete cylinder during a material testing operation (Figure 1, Page 5, last paragraph of provided translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a valve and a pressure sensor between a pressure unit and the expanding cylindrical membrane of Brovold, as taught by Yuli.  The motivation for doing so is to allow quick access to the valve or sensor for replacement, as would have been understood in the art.
The invention by Brovold, as modified by Yuli, discloses a control and data capture system connected to the pressure unit and the pressure sensor (Yuli, Page 5, last paragraph of translation), whereby the applied pressure can be controlled.  However, Brovold, as modified by Yuli, fails to disclose a control and data capture system connected to the valve since Yuli utilizes a one-way check valve without electric control.
However, Fischer teaches electronic capture and control of a pressure unit 38, a pressure sensor 63 and a valve 56 (Figure 5; [0071]; [0061-63]; [0057-58]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to electric control the valves of Brovold, as modified by Yuli, as taught by Fischer.  The motivation for doing so is to provide selective automation of pressure application with variable adjustment of a threshold, as understood in the art.
Considering claim 3, Brovold discloses a cylindrical wall 32 above the open container, the cylindrical wall contains the hollow cylinder (Column 5, lines 5-8).
Considering claim 4, Brovold discloses that the pressure unit is either a hydraulic unit or a pneumatic unit (Column 5, lines 9-12).
Considering claim 5, Brovold, as modified by Yuli, discloses one-way check valves, and thus fails to disclose that the valve is selected from the group formed by proportional relief valves or control valves, pressure relief valve or pressure control valve.
However, Fischer teaches electronic capture and control of a pressure unit 38, a pressure sensor 63 and a valve 56 (Figure 5; [0071]; [0061-63]; [0057-58]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to electric control the valves of Brovold, as modified by Yuli, as taught by Fischer.  The motivation for doing so is to provide selective automation of pressure application with variable adjustment of a threshold, as understood in the art.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brovold et al.  (U.S. Patent 6,595,068) in view of Yuli et al. (CN 103512806A) and Fischer et al. (PG-PUB 2019/0025172), as applied to claim 1, and further in view of Mann et al. (PG-PUB 2014/0326050).
The invention by Brovold, as modified by Yuli and Fischer, fails to disclose the use of a manifold connected to the pressure unit and the valve.
However, Mann teaches the use of a manifold connected to the pressure unit and the valve ([0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a manifold in the invention by Brovold, as modified by Yuli and Fischer, as taught by Mann.  The motivation for doing so is to provide multiple outputs from the pressure source to provide pressure to multiple testers, as would be understood in the art.
The invention by Brovold, as modified by Yuli and Fischer, fails to disclose that the pressure sensor being connected to the manifold.
However, Mann teaches that the pressure sensor being connected to the manifold ([0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect a pressure sensor to the manifold in the invention by Brovold, as modified by Yuli and Fischer, as taught by Mann.  The motivation for doing so is to provide a monitor of the output pressure to ensure proper control of the invention by Brovold. 

Response to Amendment
The affidavit under 37 CFR 1.132 filed 12/28/2021 is insufficient to overcome the rejection of claims 1-2 (new claim 1) based upon Brovold et al.  (U.S. Patent 6,595,068) in view of Yuli et al. (CN 103512806A) and Fischer et al. (PG-PUB 2019/0025172), as set forth in the last Office action because: 
The affidavit of Dr. Guerrero is exclusively directed towards highlighting the benefits of reducing the restriction of displacement of a test probe moving tangentially along a hollow cement cylinder as evidence for the use of a lubricant within an open container holding the hollow cement cylinder and the test probe.  
Dr. Guerrero, in paragraph 11, notes that “none of the cited prior art for the Examiner disclose lubricant placed in the open container as claimed”, which is false, as Brovold clearly discloses the use of an acetate film 30 located between the hollow cylinder 22 and the expanding cylindrical membrane 16 within the open container 50, wherein the express recitation is that the film reduces abrasive contact on the expanding cylindrical membrane 16 (Column 5, lines 28-33).  The reduction of abrasive contact amounts to a reduction in friction, and thus the acetate film acts and serves as a lubricant.
Continuing in paragraph 11, the phrase “said lubricant disposed between the open container and the hollow cylinder provides the technical effect of improving the accuracy of the test” indicates that the best mode of operation is providing the lubricant between the open container and the hollow cylinder, however, this feature is not claimed.  
Therefore, the affidavit of Dr. Guerrero is insufficient to overcome the rejection as previously applied.

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
The arguments against Brovold, Yuri, Fischer and Mann are related to the use of a lubricant within the open container.  Specifically, with respect to Brovold, Applicant argues that that cited lubricant “30” is not located within the open container “50” where the hollow cylinder “22” is disposed.  The Applicant and the Examiner agree that Brovold discloses the use of an acetate film 30 located between the hollow cylinder 22 and the expanding cylindrical membrane 16 within the open container 50, wherein the express recitation is that the film reduces abrasive contact on the expanding cylindrical membrane 16 (Column 5, lines 28-33).  The reduction of abrasive contact amounts to a reduction in friction, and thus the acetate film acts and serves as a lubricant.  
However, Applicant argues that the film is not provided between the cylindrical sample and the cooling chamber, or between the open container and the hollow cylinder of the claim language, and therefore, the lubricant is not placed in the open container in a way that provides the technical effect of improving the accuracy of the test.  This feature, however, is not claimed.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., lubricant between the open container and the hollow cylinder) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The remainder of the arguments are directed towards references that were not relied upon for the teaching of a lubricant, and thus, these arguments are not persuasive.

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of the cup being connected to the expandable cylindrical membrane and being arranged on either a top or bottom sheet of a sample holder for holding a hollow cylinder as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        May 7, 2022